Citation Nr: 0025037	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-05 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to a higher initial evaluation for service-
connected pulmonary fibrosis, rated 10 percent disabling from 
June 29, 1998, and 30 percent disabling from August 23, 1999.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to June 
1946. 

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the claim of entitlement to service 
connection for pulmonary fibrosis, and assigned a 10 percent 
rating effective June 29, 1998.  The veteran submitted his 
notice of disagreement in February 1999.  A statement of the 
case which addressed the issue of service connection for 
pulmonary fibrosis was issued in February 1999, but the 
matter of an increased rating was eventually addressed in a 
September 1999 supplemental statement of the case.  A 
substantive appeal was filed in March 1999.  By rating action 
of September 1999, an increased rating of 30 percent was 
assigned, effective August 23, 1999.  As a 30 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continues.  AB v. Brown, 6 Vet. App. 
35 (1993).


REMAND

In April 1999, the veteran's appeal was certified to the 
Board, and a letter regarding the certification as well as 
the 90-day time limit to submit additional evidence was 
issued in May 1999.  Prior to and after the expiration of the 
90-day time limit, additional evidence was submitted directly 
to the Board.  This evidence consists of statements from the 
veteran as well as results of pulmonary function tests 
performed in 1999 and 2000.  Here, the evidence was submitted 
without a waiver of consideration by the agency of original 
jurisdiction.  Under 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the veteran or representative that is 
accepted by the Board must be referred to the RO for review 
and preparation of a supplemental statement of the case, 
unless this procedural right is waived by the appellant.  
Since this right was not waived, the Board must return this 
claim to the RO for consideration of that evidence. 

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following action:

The RO should consider the additional 
evidence and re-adjudicate the veteran's 
claim of entitlement to a higher rating 
for pulmonary fibrosis.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  The 
veteran and his representative should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


